Citation Nr: 0300745	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a back injury, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1984 
to June 1988 and December 1989 to December 1992.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In June 2002, the veteran had a videoconference hearing 
before the undersigned Board member.  38 U.S.C.A. 
§ 7107(e) (West Supp. 2002).


FINDING OF FACT

The veteran service-connected back disability is 
manifested by limitation of back extension to 15 degrees 
with pain on motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no more, for 
residuals of a back injury have been met since the initial 
grant of service connection.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5292 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  There is no specific claim form 
required in order to claim entitlement to a higher 
evaluation on an initial grant of service connection, and 
there is no issue as to provision of necessary forms or 
instructions to apply for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  At an informal hearing in March 
2001, the veteran was provided information regarding the 
VCAA.  The veteran was informed of VA's and his duties and 
responsibilities in developing his claim.  VA indicated 
that it would obtain medical records, employment records, 
or records from other Federal agencies, and that it would 
provide a medical examination or obtain a medical opinion, 
if necessary.  VA informed the veteran that it had 
obtained the report of a VA examination dated in May 2000. 
VA also informed the veteran that if its efforts to obtain 
evidence proved unsuccessful for any reason, it would 
notify the veteran of such and that it would be the 
veteran's responsibility for furnishing evidence.  As to 
the veteran's responsibilities, he was requested to 
complete, sign, and return VA authorization for release of 
information; to inform VA of any additional information or 
evidence that he might want VA to obtain for him; send VA 
the evidence needed as soon as possible; inform VA of any 
changes of address or telephone numbers.  

In the June 2002 videoconference hearing before the Board, 
discussions regarding the evidence were provided.  In 
December 2002, the veteran was informed of a change with 
respect to the rating criteria that was potentially 
applicable to his claim and was provided 60 days to 
respond, submit additional evidence or argument.  In 
response, the veteran indicated that he did not have any 
further evidence or argument.  VA has discharged its duty 
to notify the veteran of the evidence and information 
necessary to substantiate his claim, and of the respective 
responsibilities of the parties with respect to obtaining 
or presenting evidence.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Service department medical 
records, VA medical records, and private medical records 
pertinent to the matter at issue are of record.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded a fee-based 
examination in May 2000.  The examination reports 
contained adequate clinical findings pertinent to the 
claim at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  


II.  Higher Initial Evaluation

Service medical records reflect that during the veteran's 
first period of service he was seen and treated on 
numerous occasions for back problems beginning in June 
1987.  His symptoms primarily consisted of back pain.  The 
veteran reported that he had been told by a private 
examiner that he had a disc problem.  Herniated nucleus 
pulposus was suspected.  X-rays of the lumbar spine dated 
in June 1987 showed no bony pathology.  An August 1987 
entry reflects that the veteran had an injury to his back 
involving a cargo hatch.  In September 1987, the veteran 
was diagnosed as having lumbosacral inflammation and 
muscle spasm.  A consultation report dated in October 1987 
shows an impression of right L4-5 herniated nucleus 
pulposus.  In December 1987, the veteran reported that the 
rigors of duty exacerbated his back pain which radiated to 
his right leg.  At the conclusion of an examination of the 
lumbar spine, the veteran was diagnosed as having a 
ruptured lumbar disc in the lumbar spine.  X-rays of the 
lumbar spine dated in January 1988 ordered by a Medical 
Evaluation Board were normal.  The report of a Medical 
Evaluation Board examination dated in January 1988 shows a 
medical history of L4-5 herniated nucleus pulposes with 
central stenosis documented by computed tomography scan.  
The veteran was given a physical profile of P3.  He was 
found to be not qualified for active service, and he was 
authorized for discharge.

At a VA examination dated in April 1989, the veteran 
reported a service history of back problems.  At the time 
of the examination, the veteran indicated that he did not 
have any symptoms associated with his back.  He indicated 
that he felt great, that he ran frequently, that he lifted 
weights, and that he would like to reenter the military.  
An orthopedic examination showed that the veteran moved in 
a normal manner; he walked without a limp.  His posture 
was normal.  He could heel to toe walk satisfactorily.  
The veteran accomplished a full squat and regained an 
erect posture without difficulty.  Range of motion of the 
lumbar spine was as follows:  forward flexion to 90 
degrees; back extension to 35 degrees; lateral flexion to 
40 degrees in each direction, and rotation to 35 degrees 
in each direction.  Straight leg raises were to 85 
degrees.  The Fabre-Patrick test was negative.  Palpation 
of the spine showed no bony abnormality.  There was no 
paraspinous muscle spasm.  The sciatic notches were not 
tender, and heel-to-buttocks test was negative.  The 
impression was contusion of the right upper back while in 
the military with complete recovery; no residual 
complaints; negative examination; musculo-skeletal strain 
of the lower back with recovery on conservative treatment, 
asymptomatic; history of diagnosis of possible ruptured 
disk L/4, L/5 while in the military.  X-rays of the sacrum 
dated in April 1989 were normal; X-rays of the lumbar 
spine dated in April 1989 were essentially normal.  An 
examination report dated in May 1989 showed no 
abnormalities, but it was noted that the examination was 
incomplete because the veteran did not appear for a 
magnetic resonance imaging.   

Service medical records during the veteran's second period 
of service reflect continued back problems.  Beginning in 
November 1991, the veteran complained of back and neck 
ache that occurred when he fell down some stairs.  On 
physical examination, there was swelling of the lower 
lumbar region.  The assessment was possible pulled muscle 
possibly pressing on a disc that would result in pain from 
the nerve ending.  X-rays of the lumbar spine dated in 
November 1991 showed no evidence of a fracture.  In 
December 1991, the veteran complained of back pain that 
shot into the legs, bilaterally.  The diagnosis was 
possible musculoskeletal strain; however, complaints of 
paresthesia with radiation were noted.  A computed 
tomography (CT) of the spine dated in January 1992 
revealed narrow bony spinal canal, especially in segment 
L4/5 and right medial vertebral disc protrusion in segment 
L5/S1.  There was no evidence of fissuration in vertebral 
arch area L5.  In March 1992, the veteran was seen on an 
emergency basis for low back pain.  A CT of the spine 
dated in March 1992 revealed suspicion of root compression 
L5 bilaterally with osseous constricted intervertebral 
foramina due to degenerative changes of the small 
vertebral joint with beginning pseudospondylolisthesis of 
about 2 to 3 millimeters (mm) and discrete intervertebral 
disc protrusion; beginning intervertebral disc protrusion 
right medio-lateral in segment L4/5; and unclear finding 
in segment L3/4, not to be totally ruled out a very small 
subligamentous sequester particle, while in the level of 
the intervertebral disc chamber; it was noted that the 
tissue abutted normally with the edge of the vertebral 
body.  A study dated March 1992 revealed nerve root 
compression at L5 and S1 of the right leg; there were no 
signs of polyneuropathy.  In April 1992, he was diagnosed 
as having spinal disc protrusion at L5/S1.  The record 
reflects that the veteran was medically discharged for 
that disability.  

The record includes post service private medical records 
dated from 1994 to 1997 which reflect that the veteran was 
seen and treated for back injuries.  In July 1994, the 
veteran was hospitalized for low back pain as a result of 
a motor vehicle accident in July 1994.  On examination, 
there was low back pain, tenderness, and mild muscle 
spasm.  He was treated with conservative treatment.  A MRI 
showed right L5-S1 lumbar disk herniation.  The veteran 
underwent a L5-S1 diskectomy and hemilaminectomy in 
September 1994.  In November 1994, the veteran was 
involved in another motor vehicular accident.  The veteran 
complained of low back pain with radiation down the right 
leg.  An examination of the lumbar spine revealed, in 
pertinent part, tenderness to palpation of the lumbar 
paraspinous muscles at L4-L5.  Range of motion was 
painful.  There was minimal tenderness directly over the 
spine.  There was full range of motion, with mild to 
moderate severe nonradiating pain.  The diagnosis was 
motor vehicle accident with mild fascial strain of the 
lumbar spine.  X-rays of the lumbar spine dated in 
November 1994 revealed slight disc space narrowing in L5.  
A CT scan of the lumbar spine in December 1994 revealed 
posterior bulging versus small central disc at the L3-4 
level, central disc herniation at the L4-5 level with mass 
effect on the thecal sac, and central and right lateral 
disc herniation at S-1 with mass effect on the thecal sac 
and both S-1 nerve roots.  In December 1994, the veteran 
underwent a microdiskectomy of L5-S1 and disc excision at 
L4-5 in April 1995.  The final diagnoses included central 
disc herniation L4/S1 level, central and right lateral 
disc herniation L5/S1 versus postoperative scarring.  The 
report attributed the injury to the motor vehicular 
accident in November 1994.  In April 1995, the veteran 
underwent a microscopic diskectomy on the right for 
recurrent disc herniation at the L5-S1 level and at the 
L4-5 level on the right.  The final diagnosis was 
recurrent right L5-S1 lumbar disk herniation and L4-5 
central lumbar disc herniation.  

In November 1997, the veteran was hospitalized for an on 
the job injury to his back.  It was reported that he fell 
down a flight of stairs.  X-rays of the lumbar spine 
showed no evidence of fracture; there was mild narrowing 
of the L5-S1 disc space.  The veteran underwent a lumbar 
laminectomy in July 1998, with excision of the L4-5 and 
L5-S1 discs.  

At a fee basis examination in May 2000, the veteran 
reported chronic back pain.  He stated that prolonged 
sitting and standing exacerbated the pain.  The pain was 
alleviated with rest.  It was noted that the veteran was 
employed in delivery as a manager.  The veteran indicated 
that he was able to perform most activities, but with some 
discomfort.  On physical examination, the examiner 
observed a linear scar on the back.  The veteran was able 
to tie his shoelaces, fasten his buttons, and pick up a 
pen and grasp it.  His gait was normal.  Forward flexion 
of the lumbar spine was to 75 degrees; back extension was 
to 15 degrees with pain; right lateral motion was to 30 
degrees; left lateral motion was to 40 degrees, and 
rotation was to 30 degrees, bilaterally.  Motor, sensory, 
and deep tendon reflexes were grossly intact.  X-rays of 
the lumbar spine associated with the examination revealed 
no evidence of acute osseous injury with questionable 
minimal disc space at L1-L2.  The diagnoses were back 
injury with minimal degenerative changes of L1 to L2 based 
on X-rays.  There was no evidence of any neurologic 
impairment.  

At a March 2001 informal hearing at the RO the veteran 
provided testimony and at the June 2002 videoconference 
hearing, the veteran and his spouse provided testimony 
with regard to the severity of the veteran's service-
connected back disability.  The veteran testified that the 
symptoms associated with his back disability were more 
disabling than currently evaluated.  The veteran indicated 
that his disability was manifested by chronic pain and 
numbness that runs down to his legs.  The veteran 
indicated that he wore a back brace that enabled him to 
walk, that he took over the counter medication for the 
pain, and that he often slept on the floor.  The veteran 
stated that he had not received any medical treatment for 
his back since November 1997.  The veteran's spouse 
attested to the fact that the veteran had chronic pain.  
The veteran stated that he was employed with a rental 
agency and that he handled paper work.  

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in 
determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  This distinction 
between disagreement with the original rating awarded and 
a claim for 
an increased rating is important in terms of VA 
adjudicative actions.  See Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  For a claim 
where the 
appellant has disagreed with the original rating assigned 
for a service-connected disability, it is necessary to 
determine whether he has at any time since his original 
claim met the requirements for a higher disability rating.  
See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2002), and to resolve 
any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

In Fenderson, the Court held that "staged" ratings could 
be assigned for separate periods of time based on facts 
found.  As the veteran is appealing from an initial grant 
of service connection and the originally assigned 
evaluation, the Board must consider whether "staged 
ratings" would be appropriate based upon the facts found 
during the time period in question.  Fenderson v. Brown, 
supra.  

Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of 
the evidence is against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is 
denied, if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  The regulation further provides that 
examinations on which ratings are based must reflect the 
anatomical damage and functional loss with respect to all 
these elements.  Functional loss may be attributed to 
several factors, one of which is pain, supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant; weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2002).  
As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed, but not 
limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).  

While the Board must consider all potentially applicable 
diagnostic codes, care must be taken to avoid evaluating 
the same manifestations of disability more than once using 
different diagnostic codes, which would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  

The veteran's back disability is evaluated under 
Diagnostic Code 5292 which pertains to limitation of 
motion of the lumbar spine.  Under that code, a 10 percent 
evaluation is warranted for slight limitation of motion; a 
20 percent evaluation for moderate disability, and 40 
percent disability evaluation is assigned for severe 
disability.  

In this matter, a longitudinal view of the veteran's 
claims establishes a prolonged history of low back pain.  
When examined in May 2000, the veteran's back showed 
decreased back extension to 15 degrees accompanied by 
pain.  However, the veteran has had no treatment for the 
back since 1997, indicating that it is not so bothersome 
that it causes him to seek medical care.  Giving the 
benefit of any reasonable doubt to the veteran, the Board 
will assign a 20 percent rating for the back disorder, 
reflecting that additional limitation of motion may occur 
with pain on use or during flare-ups, although such 
limitation is not objectively shown.  Diagnostic Code 
5292, 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Consideration is also given to evaluating the veteran's 
low back disability under Diagnostic Code 5295, which 
pertains to lumbosacral strain.  Under that code, a 40 
percent evaluation is assigned for lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is assigned with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  
Diagnostic Code 5295.  

The assignment of a higher disability evaluation is not 
warranted under that code.  As evidenced by the May 2000 
VA examination, there was no evidence of listing of spine 
or positive Goldwaite's sign.  There was no evidence of 
marked limitation of motion of forward bending; forward 
flexion was to 75 degrees.  There was no loss of lateral 
motion:  right lateral motion was to 30 degrees, and left 
lateral motion was to 40 degrees.  X-rays of the spine 
dated in May 2000 showed evidence of minimal degenerative 
changes.  Such pathology does not satisfy the criteria for 
the assignment of a higher disability rating under 
Diagnostic Code 5295.  Neither is a separate rating 
appropriate, because both Diagnostic Code 5292 and 
Diagnostic Code 5295 contemplate limitation of motion, so 
separate ratings would violate 38 C.F.R. § 4.14. 

Intervertebral disc syndrome is evaluated under Diagnostic 
Code 5293.  Effective September 23, 2002, during the 
pendency of this appeal, new rating criteria for 
intervertebral disc syndrome became effective.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  When a law 
changes or regulation changes after the claim has been 
filed or reopened, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant applies unless Congress 
provided otherwise or permitted the Secretary to do so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where the amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration 
of the amended regulations prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  The veteran was 
notified of the new rating criteria in a letter dated 
December 12, 2002.  He submitted a signed statement on 
December 20, 2002, saying he had no further evidence or 
argument to present.  The Board may therefore consider the 
new criteria without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

The new rating criteria provide for a 10 percent rating 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 
percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The veteran has himself 
testified that he has not had any treatment for his back 
since 1997.  Thus, there is no evidence during the past 12 
months to show any incapacitating episodes from 
intervertebral disc syndrome, let alone to meet the 
requirements for a 20 percent or higher rating under the 
new rating criteria.

Under the old version of Diagnostic Code 5293, mild 
intervertebral disc syndrome is evaluated at 10 percent; 
however, moderate intervertebral disc syndrome manifested 
by recurring attacks of symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc is 
evaluated at 20 percent.  For 40 percent, the disability 
picture must be severe.  Diagnostic Code 5293 (2002).  

The veteran has a history of disc problems dating to 
service.  However, following service, he has had a series 
of motor vehicle and other accidents.  Following a motor 
vehicle accident in July 1994, the veteran had an L5-S1 
diskectomy in September 1994.  Two months later, he had 
another motor vehicle accident, followed by a 
microdiskectomy of L5-S1 in December 1994.  The disc 
problems requiring the surgery in December 1994 were 
attributed medically to the November 1994 accident.  In 
April 1995, the veteran had another surgery, a disc 
excision of L4-L5.  

The evidence shows that, from the time the veteran was 
discharged from service until the first motor vehicle 
accident, his intervertebral disc syndrome was mild.  Even 
if it were moderate, the veteran could not have a separate 
rating for intervertebral disc syndrome and limitation of 
motion, and the 20 percent evaluation the Board assigns 
for limitation of motion equals the 20 percent that would 
be assigned for moderate intervertebral disc syndrome, if 
that were shown by the evidence.

Beginning in 1994 and until 1997, the veteran had a series 
of accidents shown to have caused him greater problems 
from disc injuries.  However, the evidence is clear that 
these greater problems were due to several intervening 
injuries.  Since the veteran's 1997 injury and treatment, 
he has not required treatment for disc problems, and he 
did not have neurological symptoms on examination in 2000.  
Thus, there is no basis to award a higher rating than 20 
percent under Diagnostic Code 5293.

The Board has considered the testimony with regard to the 
severity of the veteran's back disability.  However, the 
preponderance of the evidence is against the assignment of 
a disability evaluation higher than 20 percent.  


ORDER

Entitlement to an evaluation of 20 percent, and no more, 
for residuals of a back injury is granted, subject to the 
criteria applicable to the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

